DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Species B (i.e. Applicant elects, with traverse, Claims 1-3, 7-13, 15, 17, 20) in the reply filed on 01/12/21 is acknowledged. 

The traversal is on the grounds that “if a special technical is found among the other claims, withdrawal of this Election of Species Requirement is requested” (Page 2 of Remarks). 

This is not found persuasive because while Applicant has provided a statement of traversal with respect to the aforementioned Claims, Applicant’s statement appears to only apply, essentially, in the event that allowable subject matter is in fact found among the elected Claims. Applicant has not distinctly and specifically indicated any supposed errors in the requirement for restriction (the content of which is outlined in the 12/30/20 Requirement for Restriction/Election). In fact, Applicant has not presented any arguments whatsoever directed toward the content/rationale of the aforementioned requirement for restriction.

The requirement is therefore still deemed proper and is therefore made FINAL. Accordingly, non-elected Claims 4-6, 14, 16, 18-19 are withdrawn from consideration.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajiwara et al. (WO 2015/098530, using the English equivalent US 2016/0322646 for citation/translation purposes).

	Regarding Claim 1, Kajiwara teaches an electrode (Abstract, [0017]). Kajiwara teaches that the electrode is utilized as an electrode in a fuel cell ([0017]). As illustrated in Figures 1-2, Kajiwara teaches that the electrode is formed essentially out of a carbon fiber nonwoven fabric (“the electrode essentially consisting of a carbon fiber nonwoven fabric”). Kajiwara teaches that the electrode has a thickness, for example, with the range of 30-500 microns (i.e. a range which overlaps with the instantly claimed thickness range) ([0023]). As illustrated in Figure 2, the electrode comprises, on at least one surface thereof, a plurality of non-through pores, wherein the non-through pores are structured as recesses which have an opening on said at least one surface of the electrode, wherein said opening does not reach through to the opposite surface of the electrode (“or a non-through-hole disposed on one surface or both surfaces of the electrode”) ([0026]-[0027]).

	Accordingly, Kajiwara teaches an electrode comprising the requisite and positively recited structural limitations of the instant Claim.
	
	Regarding Claim 2, Kajiwara teaches the instantly claimed invention of Claim 1, as previously described.
	 Furthermore, it is noted that the instant Claim is interpreted as being drawn to an electrode. The instantly claimed phrase “which is used for a redox flow battery” does not positively recite the presence/requirement of a redox flow battery (and consequently, does not positively recite the presence/requirement of the electrode within such a battery). Instead, said phrase amounts to a recitation on an intended use of the instantly claimed electrode which does not further limit the structure of the instantly claimed electrode.
	Accordingly, Kajiwara teaches an electrode comprising the requisite and positively recited structural limitations of the instant Claim.

Regarding Claim 8, Kajiwara teaches the instantly claimed invention of Claim 2, as previously described.
	 Furthermore, it is noted that the instant Claim is interpreted as being drawn to an electrode. The instantly claimed phrase “which is used for a flow-through type redox flow battery” does not 
	Accordingly, Kajiwara teaches an electrode comprising the requisite and positively recited structural limitations of the instant Claim.

Regarding Claim 9, Kajiwara teaches the instantly claimed invention of Claim 2, as previously described.
	 Furthermore, it is noted that the instant Claim is interpreted as being drawn to an electrode. The instantly claimed phrase “which is used for a flow-by type redox flow battery” does not positively recite the presence/requirement of a flow-by type redox flow battery (and consequently, does not positively recite the presence/requirement of the electrode within such a battery). Instead, said phrase amounts to a recitation on an intended use of the instantly claimed electrode which does not further limit the structure of the instantly claimed electrode.
	Accordingly, Kajiwara teaches an electrode comprising the requisite and positively recited structural limitations of the instant Claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara et al. (WO 2015/098530, using the English equivalent US 2016/0322646 for citation/translation purposes), and further in view of Inoue et al. (JP2005-158409, using the provided English machine translation for citation purposes).

	Regarding Claims 1-2, Kajiwara teaches an electrode (Abstract, [0017]). Kajiwara teaches that the electrode is utilized as an electrode in a fuel cell ([0017]). As illustrated in Figures 1-2, Kajiwara teaches that the electrode is formed essentially out of a carbon fiber nonwoven fabric (“the electrode 
	Kajiwara does not explicitly teach that the electrode is used in a liquid flow-through device, wherein the liquid flow-through device is a redox flow battery.
	However, Inoue teaches an electrode, wherein the electrode is utilized as an electrode in a cell of a redox flow battery ([0001], [0003]). Inoue teaches that the electrode is formed essentially out of a carbon fiber nonwoven fabric ([0017]). Inoue specifically teaches that a carbon fiber nonwoven fabric is materially suitable for use as an electrode in a redox flow battery ([0017]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would utilize the electrode of Kajiwara in a redox flow battery, as taught by Inoue, given that Kajiwara teaches that the electrode is formed essentially out of a carbon fiber nonwoven fabric (See Claim 1), and Inoue specifically teaches that a carbon fiber nonwoven fabric is materially suitable for use as an electrode in a redox flow battery.

	Regarding Claim 10, Kajiwara, as modified by Inoue, teaches the instantly claimed invention of Claim 2, as previously described.
	Kajiwara, as modified by Inoue, does not explicitly teach a redox flow battery comprising a cell formed using the electrode.

	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would position the electrode of Kajiwara, as modified by Inoue, in a cell of a redox flow battery, as taught by Inoue, given that Kajiwara teaches that the electrode is formed essentially out of a carbon fiber nonwoven fabric (See Claim 1), and Inoue specifically teaches that a carbon fiber nonwoven fabric is materially suitable for use as an electrode in a cell of a redox flow battery.

Claims 3, 7, 13, 15, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara et al. (WO 2015/098530, using the English equivalent US 2016/0322646 for citation/translation purposes), and further in view of Inoue et al. (JP2005-158409, using the provided English machine translation for citation purposes) and Shon et al. (US 2015/0118550).

	Regarding Claim 3, Kajiwara, as modified by Inoue, teaches the instantly claimed invention of Claim 1, as previously described.
	Kajiwara, as modified by Inoue, does not explicitly teach that the non-through pores have a depth of more than 400 microns.
	However, it is first noted that as previously described, the electrode of Kajiwara, as modified by Inoue, is utilized as an electrode in a redox flow battery (See Claim 1).	
Furthermore, Kajiwara teaches that the depth of each non-through pore is preferably within the range of 5-80% of the thickness of the electrode itself ([0032]-[0033]).

	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would construct the electrode of Kajiwara, as modified by Inoue, such that it exhibits a thickness within the range of about 0.5-5.0 mm, as taught by Shon, given that Shon teaches that (1) the electrode of Kajiwara, as modified by Inoue, is utilized as an electrode in a redox flow battery, and (2) a redox flow battery electrode exhibiting a thickness within the aforementioned range would, at a minimum, would help prevent increases in fluid pressure, decreases in electrolyte flowability, and deteriorations of efficiency in a redox flow battery, as taught by Shon.
	Accordingly, because the electrode of Kajiwara, as modified by Inoue and Shon, exhibits a thickness of about 0.5-5.00 mm, and the depth of each non-through pore in the electrode is 5-80% of the thickness of the electrode itself, the depth of each non-through pore in the electrode of Kajiwara, as modified by Inoue and Shon, has a depth of within the range of about 0.25-4 mm (about 25-4000 microns) (i.e. a range which overlaps with the instantly claimed depth range).
 
Regarding Claim 7, Kajiwara, as modified by Inoue, teaches the instantly claimed invention of Claim 1, as previously described.
	Kajiwara, as modified by Inoue, does not explicitly teach that the electrode has a thickness of more than 0.6 mm.

	Furthermore, Shon teaches an electrode in a redox flow battery (Abstract, [0003]). As illustrated in Figures 1-3, Shon teaches that the electrode is formed out of a patterned carbon structure ([0059]-[0061], [0065]). Shon teaches that the electrode preferably exhibits a thickness within the range of about 0.5-5.0 mm ([0050]). Shon teaches that when the thickness of the electrode is less than 0.5 mm, fluid pressure may increase within the redox flow battery ([0050]). Conversely, Shon teaches that when the thickness of the electrode is more than 5.0 mm, low electrolyte flowability may occur in the redox flow battery such that battery efficiency is deteriorated ([0050]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would construct the electrode of Kajiwara, as modified by Inoue, such that it exhibits a thickness within the range of about 0.5-5.0 mm (i.e. a range which overlaps with the instantly claimed thickness range), as taught by Shon, given that Shon teaches that (1) the electrode of Kajiwara, as modified by Inoue, is utilized as an electrode in a redox flow battery, and (2) a redox flow battery electrode exhibiting a thickness within the aforementioned range would, at a minimum, would help prevent increases in fluid pressure, decreases in electrolyte flowability, and deteriorations of efficiency in a redox flow battery, as taught by Shon.

Regarding Claim 13, Kajiwara, as modified by Inoue, teaches the instantly claimed invention of Claim 1, as previously described.
	Kajiwara, as modified by Inoue, does not explicitly teach that the non-through pores have a depth of more than 400 microns.
	However, it is first noted that as previously described, the electrode of Kajiwara, as modified by Inoue, is utilized as an electrode in a redox flow battery (See Claim 2).	

	Furthermore, Shon teaches an electrode in a redox flow battery (Abstract, [0003]). As illustrated in Figures 1-3, Shon teaches that the electrode is formed out of a patterned carbon structure ([0059]-[0061], [0065]). Shon teaches that the electrode preferably exhibits a thickness within the range of about 0.5-5.0 mm ([0050]). Shon teaches that when the thickness of the electrode is less than 0.5 mm, fluid pressure may increase within the redox flow battery ([0050]). Conversely, Shon teaches that when the thickness of the electrode is more than 5.0 mm, low electrolyte flowability may occur in the redox flow battery such that battery efficiency is deteriorated ([0050]).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would construct the electrode of Kajiwara, as modified by Inoue, such that it exhibits a thickness within the range of about 0.5-5.0 mm, as taught by Shon, given that Shon teaches that (1) the electrode of Kajiwara, as modified by Inoue, is utilized as an electrode in a redox flow battery, and (2) a redox flow battery electrode exhibiting a thickness within the aforementioned range would, at a minimum, would help prevent increases in fluid pressure, decreases in electrolyte flowability, and deteriorations of efficiency in a redox flow battery, as taught by Shon.
	Accordingly, because the electrode of Kajiwara, as modified by Inoue and Shon, exhibits a thickness of about 0.5-5.00 mm, and the depth of each non-through pore in the electrode is 5-80% of the thickness of the electrode itself, the depth of each non-through pore in the electrode of Kajiwara, as modified by Inoue and Shon, has a depth of within the range of about 0.25-4 mm (about 25-4000 microns) (i.e. a range which overlaps with the instantly claimed depth range).

	Regarding Claim 15, Kajiwara, as modified by Inoue and Shon, teaches the instantly claimed invention of Claim 3, as previously described.


Regarding Claim 17, Kajiwara, as modified by Inoue and Shon, teaches the instantly claimed invention of Claim 3, as previously described.
	Furthermore, Kajiwara teaches that the non-through pores exhibit a diameter (“opening diameter”) preferably within the range of 45-100 microns (i.e. a range which overlaps with the instantly claimed diameter range) ([0022]).

	Regarding Claim 20, Kajiwara, as modified by Inoue and Shon, teaches the instantly claimed invention of Claim 3, as previously described.
	Furthermore, Kajiwara teaches that the opening ratio (“area ratio”) of the non-through pores is within the range of 1.5-60% in plan view (i.e. a range which overlaps with the instantly claimed ratio range) ([0035]).

Claims 8-9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiwara et al. (WO 2015/098530, using the English equivalent US 2016/0322646 for citation/translation purposes), and further in view of Inoue et al. (JP2005-158409, using the provided English machine translation for citation purposes) and Dennison et al. (“Enhancing Mass Transport in Redox Flow Batteries by Tailoring Flow Field and Electrode Design”).

	Regarding Claim 8, Kajiwara, as modified by Inoue, teaches the instantly claimed invention of Claim 2, as previously described.

	However, Dennison discusses the mass transport effects of various flow field designs in redox flow batteries (Abstract). Dennison teaches that in terms of flow configurations, redox flow batteries may be operated in a flow-through configuration, wherein electrolyte is directed through the plane of an electrode (3rd paragraph of Introduction). Dennison teaches that carbon felt is suitable for use as an electrode material in a redox flow battery, and further, that a carbon felt electrode can be utilized in a flow-through configuration (3rd paragraph of Introduction).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would operate the redox flow battery of Kajiwara, as modified by Inoue, in a flow-through configuration, as taught by Dennison, given not only because the carbon fiber nonwoven fabric of Kajiwara, as modified by Inoue, is suitable for use in a redox flow battery operating in a flow-through configuration based on the disclosure of Dennison (i.e. Dennison discusses a carbon felt electrode, wherein carbon felt is a carbon fiber nonwoven fabric), but also because a flow-through configuration is a well-known and understood type of flow configuration in a redox flow battery which allows for the flow of electrolyte directly through the plane of an electrode, as taught by Dennison.

Regarding Claim 11, Kajiwara, as modified by Inoue, teaches the instantly claimed invention of Claim 8, as previously described.
	Kajiwara, as modified by Inoue, does not explicitly teach a flow-through type redox flow battery comprising a flow-through type cell formed using the electrode.
However, Dennison discusses the mass transport effects of various flow field designs in redox flow batteries (Abstract). Dennison teaches that in terms of flow configurations, redox flow batteries may be operated in a flow-through configuration, wherein electrolyte is directed through the plane of rd paragraph of Introduction). Dennison teaches that carbon felt is suitable for use as an electrode material in a redox flow battery, and further, that a carbon felt electrode can be utilized in a flow-through configuration (3rd paragraph of Introduction).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would position the electrode of Kajiwara, as modified by Inoue, in a flow-through type cell of a redox flow battery that is operated in a flow-through configuration, given not only because the carbon fiber nonwoven fabric of Kajiwara, as modified by Inoue, is suitable for use in a redox flow battery operating in a flow-through configuration based on the disclosure of Dennison (i.e. Dennison discusses a carbon felt electrode, wherein carbon felt is a carbon fiber nonwoven fabric), but also because a flow-through configuration is a well-known/understood type of flow configuration in a redox flow battery which allows for the flow of electrolyte directly through the plane of an electrode, as taught by Dennison.

	Regarding Claim 9, Kajiwara, as modified by Inoue, teaches the instantly claimed invention of Claim 2, as previously described.
	Kajiwara, as modified by Inoue, does not explicitly teach that the redox flow battery is a flow-by type redox flow battery.
However, Dennison discusses the mass transport effects of various flow field designs in redox flow batteries (Abstract). Dennison teaches that in terms of flow configurations, redox flow batteries may be operated in a flow-by configuration, wherein electrolyte is directed to flow across a flow field plane of an electrode (3rd paragraph of Introduction). Dennison teaches that carbon felt is suitable for use as an electrode material in a redox flow battery, and further, that a carbon felt electrode can be utilized in a flow-by configuration (3rd paragraph of Introduction).


Regarding Claim 12, Kajiwara, as modified by Inoue, teaches the instantly claimed invention of Claim 9, as previously described.
	Kajiwara, as modified by Inoue, does not explicitly teach a flow-by type redox flow battery comprising a flow-by type cell formed using the electrode.
However, Dennison discusses the mass transport effects of various flow field designs in redox flow batteries (Abstract). Dennison teaches that in terms of flow configurations, redox flow batteries may be operated in a flow-by configuration, wherein electrolyte is directed to flow across a flow field plane of an electrode (3rd paragraph of Introduction). Dennison teaches that carbon felt is suitable for use as an electrode material in a redox flow battery, and further, that a carbon felt electrode can be utilized in a flow-by configuration (3rd paragraph of Introduction).
	Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would position the electrode of Kajiwara, as modified by Inoue, in a flow-by type cell of a redox flow battery that is operated in a flow-by configuration, given not only because the carbon fiber nonwoven fabric of Kajiwara, as modified by Inoue, is suitable for use in a 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729